Citation Nr: 9924416	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for superficial 
papillary transitional cell carcinoma of the bladder 
secondary to service-connected epididymitis and cystitis.

2.  Entitlement to an increased rating for service-connected 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. P. Gallagher, Counsel


INTRODUCTION

The appellant had active service from June 1962 to June 1986.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  In July 1995, a rating decision 
denied service connection for bladder cancer secondary to 
service-connected epididymitis.  
In addition, this rating decision denied entitlement to an 
increase in the 10 percent evaluation assigned for 
epididymitis.  A rating decision in February 1996 denied 
service connection for bladder cancer secondary to service 
connected cystitis. 

The veteran testified at a hearing at the RO in August 1996.  
A transcript of that hearing is in the claims folder.  

The veteran's letter of June 1997 appears to raise 
entitlement to direct service connection.  The rating 
decision in July 1995 did state that there was no evidence of 
this disability in service.  However, the veteran was not 
supplied the applicable law and regulations on direct service 
connection in the statement of the case.  Therefore, this 
issue is referred to the RO for further development.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
service-connected epididymitis or cystitis and transitional 
cell carcinoma of the bladder.

2.  The veteran's epididymitis is manifested by complaints of 
pain on urination, painful ejaculation and soreness of the 
testes and penis.  The condition has not required any periods 
of hospitalizations or more than intermittent intensive 
management. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bladder cancer claimed as secondary to service-connected 
cystitis and epididymitis is not well grounded, and there is 
no duty to assist in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for rating in excess of 10 percent for 
service-connected epididymitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115(b), 
Diagnostic Code 7599-7525 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records disclose that, in October 1977, 
the veteran was seen with complaints of frequency, urgency, 
nocturia, and a burning sensation.  The assessment was rule 
out cystitis.  During 1982, he was seen with fertility 
problems.  In April 1986, he was seen with a history of 
epididymitis.  At this time he had similar symptoms again 
with pain in the left testicle and dysuria.  He had slight 
dribbling but no hesitancy.  On examination, he had slight 
tenderness of the left testicle.  The prostate gland was 
normal.  The assessment was recurrent epididymitis of the 
left testicle.  On the retirement examination in January 
1986, tenderness of the right testicle and epididymitis was 
noted.  A urinalysis was negative. 

On the VA examination in January 1987 the veteran complained 
of nocturia, two to three times a night.  He denied 
difficulty in starting urination.  It was reported that 
recurrent epididymitis had been treated with Tetracycline.  
On this examination, he had no tenderness on palpation of the 
left testicle.  The pertinent diagnosis was history of 
epididymitis with recurrent pain after intercourse. 

A rating decision in May 1987 granted service connection for 
recurrent epididymitis, evaluated as 10 percent disabling.

In August 1987, the veteran was seen in a health clinic of a 
service hospital with several complaints including occasional 
flares with left groin soreness.  The examiner believed that 
it sounded like epididymitis.  These symptoms occurred 
together and the veteran had been abstaining from relations 
due to this.  There were no symptoms now.  He usually had no 
fever and he had been treated with antibiotics in the past 
for this.  The examination of the scrotal area disclosed no 
masses of the groin and the left psoas area was not tender.  
The pertinent clinical assessment was occurrences of 
epididymitis, left.  A disorder involving the bladder was not 
noted.

The veteran was seen in urology clinic in a service hospital 
on multiple occasions from 1988 to 1990.  In May 1988, he 
requested an examination because of claimed left 
epididymitis.  An X-ray showed a tumor on the right lateral 
wall of the bladder.  In November 1989, it was reported that 
records from Walter Reed Army Hospital indicated that studies 
pertaining to bladder problems showed that biopsies were 
negative.  A clinical impression was benign prostatic 
hypertrophy, essentially asymptomatic.  In December 1989, an 
ultrasound of the scrotum was negative and it was reported 
that a bladder biopsy taken at Walter Reed Army Hospital 
disclosed no malignancy.  He was seen in the emergency clinic 
in April 1990 with a complaint of epididymitis.  The clinical 
impression was recurrent epididymo-orchitis.  Later in May 
1990, an ultrasound showed a small hydrocele or varicocele.  
The pain was intermittent and not severe enough to warrant 
surgery. 

A Board decision in August 1992 granted entitlement to 
service connection for cystitis, and the RO effectuated that 
grant, assigning a 10 percent evaluation from October 5, 
1989. 
 
A service hospital outpatient report disclosed the veteran 
was seen in October 1992 with complaints of possible 
epididymitis.  He reportedly noted episodes of this if he had 
intercourse.  The day after intercourse he noted burning and 
swelling of the epididymis.  This went on for 7-8 days and 
was now almost gone.  The evaluation disclosed an operation 
on the ventral surface of the phallus.  The testes were firm 
without masses.  A left epididymal head was noted.  The 
pertinent assessment was left epididymitis.  

The veteran received a special genitourinary examination in 
June 1993.  He reported frequent episodes of epididymitis, 
left, since the 1970's.  He had been treated symptomatically 
with antibiotics, scrotal support, an ice pack, etc.  This 
had occurred intermittently every 5 to 6 months.  He had 
always been treated as an outpatient.  During 1987/1988, he 
was referred to Walter Reed Hospital because of recurrent 
epididymitis.  He was also cystoscoped and found to have a 
tumor in the bladder.  This was excised and found to be 
nonmalignant.  It was finally decided that the cause of the 
recurrent left epididymitis could not be found.  Since then, 
he had been followed at a VA hospital for his recurrent left 
epididymitis.  A sperm count performed by a VA facility was 
found to be very low with many abnormal forms.  His last 
attack of epididymitis was in September 1992 while in 
Germany.  At this time, he complained of nocturia 4-5 times a 
night.  At night the stream was slow with poor volume but 
during the day it was normal.  

A physical examination disclosed no flank swelling or 
tenderness.  The bladder did not appear to be distended by 
percussion and palpation of the abdomen.  The scrotal 
contents were normal except that there was a slight 
induration in the left epididymis.  The prostate was small 
and benign.  Diagnoses were: recurrent left epididymitis, 
etiology undetermined; history of excision of benign bladder 
tumor; sterility, etiology undetermined.  

The veteran received a special genitourinary examination in 
August 1994.  It was reported that while still in the Army he 
developed problems with his prostate and epididymis.  From 
1982 to 1989, he had been having problems with his 
epididymis, characterized as painful ejaculation.  This 
occurred usually every day for 1 to 2 months with pain on 
both testicles and glans penis.  He had pain on urination and 
urine usually occurred every 10 to 15 minutes.  Also, he had 
passage of yellowish purulent urine.  While at Walter Reed 
Hospital a tumor was found in the urinary bladder.  This 
proved to be benign and was excised.  The veteran said that 
it was most likely a polyp.  The veteran complained that 
after urinating he usually noticed that he had a tendency, if 
he had not completed his voiding, to have an accident like 
wetting his underwear.  This happened every day for the past 
1 1/2 years.  Epididymitis usually occurred every two months.  
He would have painful ejaculation and would have pain on 
urination and he would be urinating every 10 to 15 minutes.  
He also had a sore testis and penis.  He had never noted any 
purulent urine and maintained he had never had pus in his 
urine.  

The veteran admitted urinating four times during the day and 
five times at night, but this was most likely due to his 
taking so much of liquids in fruit juice form and coffee.  He 
drank tangerine juice, apricot juice, papaya juice.  He only 
drank 1 or 2 glasses of water per day and drank a glass of 
decaffeinated coffee every morning.  He reported that the 
last time he passed pus in the urine or purulent urine was in 
1982 or 1983.  He never noted any more yellowish or pus in 
the urine.  He admitted to pain on urination, occasionally 
after coitus and usually once a month.  The pain lasted for 
about 10 to 15 minutes.  When the pain was severe he took 
Motrin which relieved him of the pain and this only happened 
once in two months.  He was incontinent of urine.  For the 
past year, he had been wetting his underwear after his normal 
voiding.  This bothered him a little.  The examiner reported 
that the veteran did not have any signs or symptoms of 
urinary bladder infection.  Working diagnoses included 
recurrent epididymitis, exact etiology undetermined and 
benign prostatic hypertrophy.  

A rating decision in October 1994 confirmed and continued the 
10 percent evaluation assigned for epididymitis.  

In November 1994 the veteran was seen in the service 
outpatient clinic with complaints of hematuria and urinary 
frequency.  He complained of burning and irritation for the 
past two days.  His urine was colored brown.  He denied 
fever, chills and abdominal pain.  His past medical history 
of recurrent epididymitis and a benign bladder tumor was 
noted.  Urinalysis showed a trace of blood with two plus for 
bacteria.  He was referred to the urology clinic for 
followup.  He was seen in the urology clinic in December 
1994.  He had complaints of longstanding frequency and 
nocturia times 4-5.  Urinalysis revealed 4 to 6 red blood 
cells.  When seen on December 16th, 1994, with complaints of 
urinary frequency and dysuria for the past three days, it was 
reported that on examination he had tenderness of the left 
epididymis.  There was no swelling of the testes.  The 
assessment was prostatitis; epididymitis; hematuria.  

The veteran was seen at the outpatient clinic in January 1995 
and presented with complaints of difficulty passing urine and 
a bloody discharge.  He had bloody urine and the examination 
of the genitalia was otherwise normal.  The bladder was 
catheterized and a total of 700 cc. of bloody urine was 
drained.  The bladder was then irrigated.  The clinical 
assessment was urinary retention, post prostatectomy.  In 
January 1995, he underwent a transurethral resection of the 
bladder because a cystoscopy showed multiple small papillary 
bladder tumors on the left posterior wall extending onto the 
wall and down toward the left ureteral orifice.  A specimen 
from a bladder tumor was examined and the microscopic 
diagnosis was superficial papillary transitional cell 
carcinoma, Grade I from bladder.  

Outpatients records from the service hospital disclose that 
he was seen on many subsequent occasions from 1995 to 1997 
with genito-urinary complaints.  X-rays of the bladder were 
consistently normal.  

The veteran testified at a hearing at the regional office in 
August 1996.  He stated that he believed that his problems 
involving epididymitis, the prostate, chronic cystitis and 
bladder cancer were systemic in nature and interconnected in 
some way, shape or form.  He stated he was first diagnosed 
with bladder problems in 1977 in service but was not given 
the source of the bladder problem.  His epididymitis had 
occurred since the 1970's and he contended he developed a 
prostate problem associated with the epididymitis.  He 
contended he had symptoms of a prostate problem and 
epididymitis including frequent urinary problems in the 
evening.  He also had pain in the anal area and pain after 
ejaculation.  He also had pain in the left testicle which had 
been going on since the late 1970's when the epididymitis 
problem started.  He testified that he had been told that 
because the organs were somewhat interdependent this would 
cause him to develop other genitourinary problems.  He was 
advised that the physicians did not know what was causing 
these problems.  Because of this, he went to a urologist at 
Walter Reed Hospital when the first tumor was discovered in 
the bladder.  This benign tumor was excised in 1988.  

At the time the tumor developed, the veteran testified that 
he was having frequency problems and pain in the anal area 
after ejaculation.  The physicians would give him medication 
and this would clear up the problem but it would recur 2 or 3 
months later.  He was still having the same symptoms now and 
the pain was somewhat more intense.  He maintained that when 
the benign tumor was excised in 1988, he was informed by the 
physician that a tumor would recur.  When the bladder cancer 
was found he was on a VA monitoring program.  A blood test 
revealed blood in the urine even though it was not visible to 
him.  At this time, he was having recurrences of 
epididymitis.  In regard to the epididymitis, the veteran 
testified that when he first had the problem his symptoms 
were frequent.  He was having attacks every 3 to 4 months.  
That spread out to every six months over the years and now it 
came back every six months.  Worsening consisted of intensity 
of pain and frequency of urination.  As a result of benign 
prostatic hypertrophy he was placed on medication and that 
helps in the frequency of urination.  It also lessened the 
intensity of symptoms of epididymitis including pain in the 
penis.  He admitted he was not a doctor by any means, but he 
felt his symptoms of epididymitis were tied to the bladder 
through the prostate.  The veteran testified that he still 
had a dribbling problem.  At one time he had to wear a diaper 
pad because he could not hold his urine.  He had tried to 
strengthen the muscle.  He still was unable to wait for long 
periods of time.  His ability to hold his bladder was not 
strong.  At this time he did not wear anything but he still 
had the problem.  He was on a six-month monitoring program at 
MacDill Air Force Base.  At the hearing, the veteran 
furnished the clinical records from MacDill.  

The veteran underwent a VA genitourinary examination in 
September 1996.  It was reported that he had a longstanding 
history of chronic epididymitis, cystitis, benign prostatic 
hypertrophy, and more recently he was discovered to have a 
papillary transitional cell carcinoma, Grade I, of the 
urinary bladder.  Prior to the examination, the veteran's 
claims folder was reviewed as well as his clinical record at 
the VA Bay Pines Hospital.  The veteran stated that his 
problem originally began in 1977.  He developed some pain in 
the anal area and the epididymis as well as pain and swelling 
in the left testicle.  He stated his symptoms were 
characterized by frequent urination, dribbling, and pain in 
the anal area.  He stated his prostate would act up and then 
he would develop the pain in the anal area and pain in the 
glans penis, even after intercourse.  He then developed some 
problem with bladder spasm and he had a benign tumor removed 
from the bladder initially.  As the years went by, he would 
have an episode which began about every 6 to 8 months which 
resolved with antibiotics therapy and hot sitz baths.  In 
1986 he was sent to Walter Reed Hospital for evaluation and 
found to have a benign bladder tumor.  He was also told he 
had a bilateral inguinal hernia and after surgery was found 
to have lipoma of the spermatic cords bilaterally.  He was 
told that it might come back and he had been on six months' 
followup regimen ever since.  In 1994 he was found to have 
microscopic hematuria and then a month and a half later he 
stated he began seeing blood clots in his urine.  He was 
reevaluated in January 1995.  A malignant bladder tumor was 
found.  A biopsy revealed evidence of a transitional cell 
papillary-type Grade I carcinoma of the urinary bladder.  
This was followed by bladder installation of bacille 
Calmette-Guérin vaccine (BCG).  He stated the medications 
would be instilled in the bladder for about an hour.  This 
was followed by severe episodes of bladder spasms.  He 
continued to have frequency and dribbling.  At this time, he 
was on Hytrin for his benign prostatic hypertrophy, and he 
stated that he still had some dribbling, some incontinence, 
and nocturia and he did wear incontinent pads.  

In regard to frequency of urination, it was reported that it 
was usually about every hour to an hour and a half during 
waking hours and at least three times during the night.  It 
used to be 7 to 8 times during the night.  At this time the 
urine was clear.  Pain or tenesmus was denied.  The veteran 
did wear incontinence pads, especially if he was up and 
around most of the time.  Diagnoses were: chronic 
epididymitis; cystitis; benign prostatic hypertrophy; and 
transitional cell carcinoma of the bladder.  The examiner 
also reported that both testes were present.  Their 
consistency was soft but firm.  They were equal in size.  The 
diagnosis was status post lymphoma of spermatic cords.  In 
regards to the question of whether the bladder cancer was 
secondary to these conditions, that is, chronic cystitis or 
epididymitis, the urologist stated that the bladder cancer 
was not secondary to his condition.  It was a primary 
development.  He added that the chronic cystitis and 
epididymitis could be secondary to the benign prostatic 
hypertrophy.  On the other hand, the benign prostatic 
hypertrophy could be secondary to chronic cystitis and 
epididymitis but the examiner felt that the benign prostatic 
hypertrophy was most likely second. 

A statement dated in June 1997 was received from the veteran.  
The veteran maintained that the different maladies and 
subsequent problems dating back to 1977, including the 
epididymitis, prostate and bladder problems, all which were 
part of the genitourinary system, needed to be addressed as 
an integral and interrelated group.  He maintained that if 
one of these has a problem, it can and has affected the 
others.  The veteran stressed that the Board's decision in 
August 1992 established that a bladder disorder is related to 
the chronic cystitis disorder that first surfaced in 1977 
while he was on active duty.  He maintained that a review of 
his VA records would show that his urinary frequency of 2 to 
4 times and sometimes more per night was recurring 
epididymitis and that this warranted a 20 percent evaluation.  
He maintained that a long-term drug treatment of Hytrin was 
started in February 1996 because of excessive urinary 
frequency and voiding problems at night and hence his 
problems were worsening.  He enclosed a patient sheet that 
described why the Hytrin was prescribed in his specific case.  
He also maintained that frequent examinations disclosed the 
urinary problems as to his ability, frequency and absorbent 
materials as did the personal hearing testimony.  

The veteran further maintained in his statement that the 
examiner failed to take into account that the cause of 
individual bladder cancer cases has not and cannot be 
determined by medical science.  He cited several medical 
reference books, asserting that they support the proposition 
that, in general, that the causes of cancers are tobacco, 
X-rays, industrial agents and chemicals (page 21, The Johns 
Hopkins Medical Handbook, 1992).  He also asserts that the 
same medical reference (citing to page 3133) states that 
smoking is the most important known risk factor for bladder 
cancer.  He added that other factors in addition to the above 
can cause bladder cancer but the medical profession has not 
yet specifically determined them.  He stated that evidence of 
this could be found on page 23 of Genitourinary Cancer, by 
Donald G. Skinner, M.D., and Gary Lieskovsky, M.D. (published 
by W. D. Saunders Company, 1988), where it states, "other 
demographic characteristics of bladder cancer, especially 
when compared with those of lung cancer, suggest that 
environmental factors in addition to cigarette smoking and 
industrial exposures make important contributions to 
development of bladder cancer."  He reported that the same 
text also states on page 29, "Consistent with this, several 
studies have found an association between urinary tract 
infections and bladder cancer."  The veteran having referred 
to that text, the Board obtained a copy of the chapter cited 
by the veteran.  As he cited the text in support of his 
claim, there is no prejudice to him in the Board's reference 
to the same text.  That same text further reported that one 
study found the relative risk of bladder cancer was 2.0 in 
individuals who reported three or more infections, but for 
squamous cell carcinoma of the bladder, the relative risk 
increased to 4.8.  Another study showed the increase in risk 
associated with urinary tract infection was limited to the 
five years prior to diagnosis, suggesting that the 
association may be due to early signs and symptoms of bladder 
cancer rather than be part of the causal pathway.  Id. at 29.  
The appellant claimed that his history of urinary tract 
infections as well as the original doctor's decision to do a 
cystoscope examination on his bladder in 1987 indicated that 
there was a high probability that his cancer was associated 
with the epididymitis, cystitis, or prostatitis that had 
repeatedly occurred and still occurs on a frequent basis.  He 
said that the medical records from MacDill Air Force Base 
Clinic confirm the continued problem.  Records of the latest 
episode in April 1997 were enclosed.  The veteran maintained 
the probability was extremely high that the urinary tract 
infections were the cause of the bladder cancer.  He 
contended the reviewers of his case have ignored this 
contention and reasonable doubt does apply because of the 
timing and reoccurrences.  

In reference to the timing of when the cancer cells began to 
form, the veteran referred to the Textbook of Clinical 
Oncology, by Arthur A. Halleb, M.D., Diane J. Fink, M.D., and 
Gerald D. Murphy, M.D. (published by The American Cancer 
Society 1991).  He quoted this reference as saying, on page 
277, "there is a long latent period (6-20 years) from 
exposure until tumor transformation in humans."  His first 
bladder problem and urinary tract infection were discovered 
in 1977 and became more severe over the years.  His first 
benign tumor, which was discovered in 1988, then transformed 
into a malignant tumor, discovered and removed in 1995.  He 
maintained that this meant the original exposure leading to 
the eventual malignancy had to occur between 1975 and 1989.  
Because he left the service in 1986, the majority of the 
possible exposure period (11 years) occurred while he was in 
service (1975-1986, 50 percent of it is service time).  He 
maintained that this is conclusive evidence that the cancer 
began while he was in service.  The veteran also maintained 
that in the medical records there was evidence of long-term 
treatment for epididymitis, which was evidence in support of 
the drug treatment required for an increased rating.  Each 
time (at least three times per year), these symptoms were 
treated with Floxin, for which he had now developed an 
allergy.  Because of his urinary problems, specifically those 
associated with the prostate, such as urinary frequency and 
incontinence, he was now being treated daily with Hytrin.  
These were long-term drug therapies and would continue 
indefinitely.  

The veteran also maintained that the voiding dysfunctions, 
urinary frequency, dribbling, and use of absorbent materials 
were evident before the tumors were discovered in 1985 and 
were aggravated by the cancer and cancer treatment.  These 
symptoms were the ones that indicated a urinary tract 
infection and had a residual effect when treatment with 
antibiotics was completed.  He maintained that the symptoms 
were now worse than when the cancer was discovered.  

The veteran continued to maintain that all the problems were 
interrelated and the cause of the bladder cancer.  This had 
been a progressive degeneration of the health of the 
reproductive, urinary, and prostate systems as exhibited by 
an increasing worsening of epididymitis symptoms and by the 
bladder tumors transforming from benign to malignant.  He 
maintained that these symptoms were interrelated.  He 
referred to the Mayo Clinic Family Health Book, by David E. 
Larson, M.D., 2nd ed. (William Morrow and Company, Inc., 
1996), which stated on page 1096, "as with the female genital 
organs, there is some overlap between the genital systems and 
the urinary systems, with some of the same organs being used 
in each.  The link is so close, that a genital system 
disorder frequently causes symptoms in the urinary system and 
vice versa."  On page 1210, the veteran also quoted, "acute 
prostatitis is a sudden infection of prostate gland.  It 
often leads to cystitis, bladder inflammation."  In the same 
text, on page 1198, it stated, "epididymitis is usually 
caused by bacteria.  Sometimes it can arise from unknown 
causes."  The veteran maintained that since there were so 
many unknown causes of both bladder cancer and the 
epididymitis within the medical community, and since the 
genitourinary system and reproductive systems were so closely 
linked, the bladder cancer was secondary to one of the other 
problems in the system and that the benefit of the doubt 
should be resolved in his favor.  

A copy of the medical text concerning patient information 
about Hytrin was submitted as well as copies of outpatient 
records from MacDill Air Force Base including one copy dated 
in April 1997 which revealed the veteran was on Hytrin as a 
result of benign prostatic hypertrophy and was doing well and 
returned because of perianal pain and glandular pain with 
ejaculation.  Diagnoses were benign prostatic hypertrophy, 
TCC of bladder, and congestive prostatitis.  The patient 
information sheet concerning Hytrin disclosed that it was 
used to treat hypertension and benign prostatic hyperplasia.

In a rating decision of August 1997, the RO granted service 
connection for prostatitis as part of the service-connected 
cystitis, increasing the evaluation for that disability to 20 
percent, effective September 25, 1996.


II.  Legal Analysis

A.  Service connection

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.  

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  To establish a 
well-grounded claim for service connection for a disorder on 
a secondary basis, the veteran must present medical evidence 
to render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit, 5 Vet. App. at 93.  Such 
determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person. Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay persons are not 
competent to offer medical opinions because the "question[s] 
involved [do] not lie within the range of common experience 
or common knowledge." Id. (quoting Frye v. United States, 293 
F. 1013, 1014 (1923)).

The Court in Sacks v. West, 11 Vet. App. 314 (1998), held 
that a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition, did not 
satisfy the nexus element of a well-grounded claim.  Sacks, 
11 Vet. App. at 317.  The Court considered this to be 
analogous to such statements as "occasional joint pain is 
usually an early symptom of arthritis or . . . an incident of 
chest pain will usually occur before heart disease is 
diagnosed." Id. at 317.  As a result, the Court did not 
accept this particular medical treatise evidence as 
sufficient to demonstrate the requisite medical nexus for a 
well-grounded claim.  However, the Court cautioned that its 
"holding does not extend to a situation where medical article 
or treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Id.

In Wallin v. West, the Court found that, to satisfy the third 
requirement of Caluza, the veteran had presented medical 
evidence in the form of medical treatises in an attempt to 
establish a nexus between his in-service disease and his 
current disability.  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  The Court noted,

He has attempted to show that, because of 
his genetic predisposition, he has a 
heightened risk of developing ankylosing 
spondylitis and, . . . the veteran in 
this case has submitted medical evidence 
that discusses the plausibility of such a 
link.  The evidence here does not simply 
provide speculative generic statements 
not relevant to the veteran's claim, as 
in cases previously before the Court.  
Instead, as allowed by the Court in 
Sacks, this treatise evidence "standing 
alone, discusses generic relationships 
with a degree of certainty such that, 
under the facts of a specific case, there 
is at least plausible causality based 
upon objective facts rather than on an 
unsubstantiated lay medical opinion." 

Wallin, 11 Vet. App. at 514, quoting Sacks, 11 Vet. App. at 
317

In this case, the veteran has satisfied the first requirement 
of a claim of entitlement to secondary service connection, 
that is, he has medical evidence of transitional cell 
carcinoma of the bladder.  However, as to the requirement 
that there be competent medical evidence that the bladder 
cancer was caused by or aggravated by a service-connected 
disability, there is a lack of competent evidence.  In other 
words, there is no medical nexus on which to base causation 
or aggravation of the bladder cancer by service-connected 
epididymitis or cystitis.  The veteran has offered medical 
text evidence in an effort to establish a causal relationship 
between his epididymitis and cystitis and the later-
developing bladder cancer.  The evidence he has cited, 
however, does not posit a causal relationship between the two 
or even an aggravation of the cancer by the service-connected 
conditions.  In fact, the studies cited in Genitourinary 
Cancer, one of the references cited by the veteran, are said 
to argue against there being any causal relationship between 
urinary tract infections and the development of bladder 
cancer.  Furthermore, the greater increased risk is 
associated with squamous cell carcinoma, which is not the 
type of cancer the veteran has.  The veteran's bladder cancer 
is superficial papillary transitional cell carcinoma.

As for the cited text that indicates a long latency period 
from exposure to tumor formation in humans, that provides no 
support for a causal relationship between the veteran's 
bladder cancer and cystitis or epididymitis.

In short, the medical treatise evidence cited by the veteran 
does not constitute medical nexus evidence necessary to well-
ground the veteran's claim.  There is nothing therein that 
renders plausible the assertion that bladder or urinary tract 
infections cause or aggravate bladder cancer of the type the 
veteran has.  Furthermore, the veteran's bladder cancer was 
diagnosed in 1995.  As suggested in one study cited in the 
Genitourinary Cancer treatise cited by the veteran, the 
increased risk association is limited to five years prior to 
diagnosis and, in fact, suggests that bladder infections are 
not part of the causation of bladder cancer.

The veteran's assertion that the medical treatises and 
references he has cited show a causal relationship is, at 
best, lay interpretation of selected portions of the texts.  
The medical evidence, in the form of the medical opinion by 
an examining physician, who also reviewed the veteran's 
records, is that the bladder cancer is not secondary to the 
cystitis or epididymitis.  What competent medical evidence 
there is, therefore, is against the veteran's claim and 
cannot serve to make it plausible.

There is not competent evidence of a nexus between cystitis 
or epididymitis and transitional cell carcinoma of the 
bladder, and the veteran's claim is not plausible.  
Accordingly, there is no duty to assist under 38 U.S.C.A. 
§ 5107(a).  


B.  Increased rating for epididymitis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case the veteran has complained of increased 
urinary difficulty and therefore, he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a personal hearing in accordance with his request.  There is 
no indication of additional medical records that the RO 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
ratings schedule based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's epididymitis is evaluated under Diagnostic Code 
7599-7512.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built up" as follows:  The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  38 C.F.R. § 4.27 (1998).  If the rating 
is determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.

Thus, the veteran's epididymitis is rated as a genitourinary 
system disorder under 38 C.F.R. § 4.115b.  However, the RO 
has assigned the residual condition on which the disease is 
to be evaluated as Diagnostic Code 7512, which is chronic 
cystitis.  As the veteran is separately service-connected for 
chronic cystitis with prostatitis, under Diagnostic Code 
7527-7512, evaluating him for epididymitis under the same 
Diagnostic Code would amount to pyramiding, i.e., 
compensating twice for the same symptomatology.  See 
38 C.F.R. § 4.14.  

Chronic cystitis (Diagnostic Code 7512) is rated under 
voiding dysfunction.  On the other hand, the rating schedule 
provides that chronic epididymo-orchitis, Diagnostic Code 
7525, should be rated as urinary tract infection.  38 C.F.R. 
§ 4.115b (1998).  The veteran was supplied the rating 
criteria for urinary tract infections in the statement of the 
case.  Accordingly, although the rating sheet appears to 
assign an incorrect diagnostic code to the veteran's 
epididymitis, no prejudice to the veteran will result from 
the Board's consideration of the criteria used to evaluate 
epididymo-orchitis, since the veteran has been informed of 
these criteria.  
  
Under the criteria for rating urinary tract infection, a 10 
percent rating is assigned for long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§ 4.115a (1998).

In evalauting the epididymitis, which as indicated above is 
properly evaluated under Diagnostic Code 7525, the Board has 
considered the clinical record in its entirety.  The Hytrin 
the veteran takes is for the benign prostatic hypertrophy 
(separately evaluated) and not for the epididymitis.  
Although the veteran testified that he took other medication 
for epididymitis, long-term drug therapy is contemplated by 
the current 10 percent rating.  A review of the extensive 
record discloses no evidence that the veteran was ever 
hospitalized for treatment of his epididymitis.  For example, 
he stated on the June 1993 VA examination that the treatment 
was always as an outpatient.  Furthermore, the record does 
not disclose that the epididymitis requires drainage.  
Therefore, the criteria for an increased schedular rating for 
service-connected epididymitis have not been met. 



ORDER
 
The veteran having failed to state a well-grounded claim, 
service connection for bladder cancer secondary to service-
connected epididymitis and cystitis is denied.  

Entitlement to an increased disability rating for 
epididymitis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



